ON PETITION FOR REHEARING EN BANC
On consideration of the petition for rehearing en banc, no judge in active service having requested a vote thereon, nor any judge having voted to grant the suggestion,
It is ordered that the petition for a rehearing en banc be, and the same is hereby, denied.
Although no petition for rehearing was filed, the panel has considered the petition for rehearing en banc filed by the receiver and the answer filed by the customer creditors committee as though they constituted a petition and answer for a rehearing.
In the panel’s opinion of January 7, 1976, concern was expressed for the creditors who have suffered so long without any distribution. In that spirit, the receiver’s motion for the immediate issuance of this court’s mandate was granted. Thereafter the receiver’s motion for a petition for rehearing en banc was filed indicating a concern that the counsel for the committee “will again appeal to this Court, thereby further delaying the payment of final dividends.”
In his answer, counsel for the committee represented as follows to this court:
The Customer Creditors Committee is certainly not pleased with the award of $12,000 in attorneys fees for its counsel but it is willing to accept this determination without appeal to expedite the distribution of this estate.
Therefore, it is ordered that the petition for rehearing be, and the same is hereby, denied.